                       Case 2:17-cv-07732-DSF-JPR Document 394 Filed 01/06/21 Page 1 of 17 Page ID #:4937




                           1   David L. Evans (State Bar No. 155634)
                               dlevans@hamricklaw.com
                           2   Thomas P. Schmidt (State Bar No. 157831)
                               tschmidt@hamricklaw.com
                           3   Jeff Poole (State Bar No. 291783)
                               jpoole@hamricklaw.com                NOTE: CHANGES MADE BY THE COURT
                           4   HAMRICK & EVANS, LLP
                               2600 West Olive Avenue, Suite 1020
                           5   Burbank, California 91505
                               Telephone No.: (818) 763-5292
                           6   Fax No.: (818) 763-2308
                           7   Attorneys for Defendant, Counter-
                               Claimant, Third-Party Plaintiff and
                           8   Third-Party Defendant
                               HI-SHEAR CORPORATION
                           9
                         10                         UNITED STATES DISTRICT COURT
                         11                       CENTRAL DISTRICT OF CALIFORNIA
HAMRICK & EVANS, LLP




                         12
                               CITY OF TORRANCE,                           Case No.: 2:17-cv-07732-DSF-JPR
                         13                                                (Case assigned to Hon. Dale S. Fischer)
                                           Plaintiff,
                         14          v.                                    PROTECTIVE ORDER
                         15    HI-SHEAR CORPORATION, a Delaware
                               corporation, d/b/a LISI AEROSPACE,
                         16
                                           Defendant.
                         17
                               HI-SHEAR CORPORATION,
                         18
                                           Counter-Claimant,
                         19          v.
                         20    CITY OF TORRANCE,
                         21                Counter-Defendant.
                         22                                                Complaint Filed: 10/23/2017
                               HI-SHEAR CORPORATION,
                         23                                                Trial Date:       None Set
                                           Third-Party Plaintiff,
                         24          v.
                         25    SHERIDAN-GRAY, INC., a California
                               corporation et al.,
                         26
                                           Third-Party Defendants.
                         27
                               AND RELATED COUNTERCLAIMS.
                         28
                                                                     -1-
                                                          [PROPOSED] PROTECTIVE ORDER
                       Case 2:17-cv-07732-DSF-JPR Document 394 Filed 01/06/21 Page 2 of 17 Page ID #:4938




                           1         1. A. PURPOSES AND LIMITATIONS 1
                           2           As the parties have represented that discovery in this action is likely to
                           3   involve production of confidential, proprietary, or private information for which
                           4   special protection from public disclosure and from use for any purpose other than
                           5   prosecuting this litigation may be warranted, this Court enters the following
                           6   Protective Order. This Order does not confer blanket protections on all disclosures
                           7   or responses to discovery. The protection it affords from public disclosure and use
                           8   extends only to the limited information or items that are entitled to confidential
                           9   treatment under the applicable legal principles. Further, as set forth in Section 12.3,
                         10    below, this Protective Order does not entitle the parties to file confidential
                         11    information under seal. Rather, when the parties seek permission from the court to
HAMRICK & EVANS, LLP




                         12    file material under seal, the parties must comply with Civil Local Rule 79-5 and
                         13    with any pertinent orders of the assigned District Judge and Magistrate Judge.
                         14            B. GOOD CAUSE STATEMENT
                         15            In light of the nature of the claims and allegations in this case and the parties’
                         16    representations that discovery in this case will involve the production of confidential
                         17    records, and in order to expedite the flow of information, to facilitate the prompt
                         18    resolution of disputes over confidentiality of discovery materials, to adequately
                         19    protect information the parties are entitled to keep confidential, to ensure that the
                         20    parties are permitted reasonable necessary uses of such material in connection with
                         21    this action, to address their handling of such material at the end of the litigation, and
                         22    to serve the ends of justice, a protective order for such information is justified in this
                         23    matter. The parties shall not designate any information/documents as confidential
                         24    without a good faith belief that such information/documents have been maintained
                         25
                         26
                         27    1
                                   This [Proposed] Protective Order is based on Magistrate Judge Chooljian’s model
                         28    protective order.
                                                                           -2-
                                                             [PROPOSED] PROTECTIVE ORDER
                       Case 2:17-cv-07732-DSF-JPR Document 394 Filed 01/06/21 Page 3 of 17 Page ID #:4939




                           1   in a confidential, non-public manner, and that there is good cause or a compelling
                           2   reason why it should not be part of the public record of this case.
                           3         2.     DEFINITIONS
                           4         2.1    Action: The instant action: City of Torrance v. Hi-Shear Corporation
                           5   et al. and Related Cross and Third Party Actions, case number 2:17-cv-07732-DSF-
                           6   JPR, in the United States District Court, Central District of California.
                           7         2.2    Challenging Party: a Party or Non-Party that challenges the
                           8   designation of information or items under this Order.
                           9         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                         10    how it is generated, stored or maintained) or tangible things that qualify for
                         11    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
HAMRICK & EVANS, LLP




                         12    the Good Cause Statement.
                         13          2.4    “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
                         14    Information or Items: extremely sensitive “CONFIDENTIAL” Information or
                         15    Items, the disclosure of which to another Party or Non-Party would create a
                         16    substantial risk of serious harm that could not be avoided by less restrictive means.
                         17          2.5    Counsel: Outside Counsel of Record, House Counsel, and other
                         18    attorneys working with or at the request of Counsel of Record, irrespective of
                         19    whether such attorneys are counsel of record (as well as their support staff).
                         20          2.6    Designating Party: a Party or Non-Party that designates information or
                         21    items that it produces in disclosures or in responses to discovery as
                         22    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
                         23    ONLY.”
                         24          2.7    Disclosure or Discovery Material: all items or information, regardless
                         25    of the medium or manner in which it is generated, stored, or maintained (including,
                         26    among other things, testimony, transcripts, and tangible things), that are produced or
                         27    generated in disclosures or responses to discovery in this matter.
                         28    ///
                                                                         -3-
                                                           [PROPOSED] PROTECTIVE ORDER
                       Case 2:17-cv-07732-DSF-JPR Document 394 Filed 01/06/21 Page 4 of 17 Page ID #:4940




                           1         2.8    Expert: a person with specialized knowledge or experience in a matter
                           2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                           3   an expert witness or as a consultant in this Action.
                           4         2.9    House Counsel: attorneys who are employees of a party to this Action.
                           5   House Counsel does not include Outside Counsel of Record or any other outside
                           6   counsel.
                           7         2.10 Non-Party: any natural person, partnership, limited liability company,
                           8   corporation, association, or other legal entity not named as a Party to this action.
                           9         2.11 Outside Counsel of Record: attorneys who are not employees of a
                         10    party to this Action but are retained to represent or advise a party to this Action and
                         11    have appeared in this Action on behalf of that party or are affiliated with, or working
HAMRICK & EVANS, LLP




                         12    at the request of, a law firm which has appeared on behalf of that party, and includes
                         13    support staff.
                         14          2.12 Party: any party to this Action, including all of its officers, directors,
                         15    employees, consultants, retained experts, and Outside Counsel of Record (and their
                         16    support staffs).
                         17          2.13 Producing Party: a Party or Non-Party that produces Disclosure or
                         18    Discovery Material in this Action.
                         19          2.14 Professional Vendors: persons or entities that provide litigation
                         20    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                         21    demonstrations, and organizing, storing, or retrieving data in any form or medium)
                         22    and their employees and subcontractors.
                         23          2.15 Protected Material: any Disclosure or Discovery Material that is
                         24    designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
                         25    ATTORNEYS’ EYES ONLY.”
                         26          2.16 Receiving Party: a Party that receives Disclosure or Discovery
                         27    Material from a Producing Party.
                         28    ///
                                                                         -4-
                                                           [PROPOSED] PROTECTIVE ORDER
                       Case 2:17-cv-07732-DSF-JPR Document 394 Filed 01/06/21 Page 5 of 17 Page ID #:4941




                           1            3.    SCOPE
                           2            The protections conferred by this Order cover not only Protected Material (as
                           3   defined above), but also (1) any information copied or extracted from Protected
                           4   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
                           5   and (3) any deposition testimony, conversations, or presentations by Parties or their
                           6   Counsel that might reveal Protected Material, other than during a court hearing or at
                           7   trial.
                           8            Any use of Protected Material during a court hearing or at trial shall be
                           9   governed by the orders of the presiding judge. This Order does not govern the use
                         10    of Protected Material during a court hearing or at trial.
                         11             4.    DURATION
HAMRICK & EVANS, LLP




                         12             Even after final disposition of this litigation, the confidentiality obligations
                         13    imposed by this Order shall remain in effect until a Designating Party agrees
                         14    otherwise in writing or a court order otherwise directs. Final disposition shall be
                         15    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                         16    or without prejudice; and (2) final judgment herein after the completion and
                         17    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                         18    including the time limits for filing any motions or applications for extension of time
                         19    pursuant to applicable law.
                         20             5.    DESIGNATING PROTECTED MATERIAL
                         21             5.1   Exercise of Restraint and Care in Designating Material for Protection.
                         22             Each Party or Non-Party that designates information or items for protection
                         23    under this Order must take care to limit any such designation to specific material
                         24    that qualifies under the appropriate standards. The Designating Party must designate
                         25    for protection only those parts of material, documents, items, or oral or written
                         26    communications that qualify so that other portions of the material, documents,
                         27    items, or communications for which protection is not warranted are not swept
                         28    unjustifiably within the ambit of this Order.
                                                                            -5-
                                                              [PROPOSED] PROTECTIVE ORDER
                       Case 2:17-cv-07732-DSF-JPR Document 394 Filed 01/06/21 Page 6 of 17 Page ID #:4942




                           1         Mass, indiscriminate, or routinized designations are prohibited. Designations
                           2   that are shown to be clearly unjustified or that have been made for an improper
                           3   purpose (e.g., to unnecessarily encumber the case development process or to impose
                           4   unnecessary expenses and burdens on other parties) may expose the Designating
                           5   Party to sanctions.
                           6         If it comes to a Designating Party’s attention that information or items that it
                           7   designated for protection do not qualify for protection, then Designating Party must
                           8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                           9         5.2    Manner and Timing of Designations. Except as otherwise provided in
                         10    this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
                         11    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
HAMRICK & EVANS, LLP




                         12    under this Order must be clearly so designated before the material is disclosed or
                         13    produced.
                         14          Designation in conformity with this Order requires:
                         15          (a) for information in documentary form (e.g., paper or electronic documents,
                         16    but excluding transcripts of depositions), that the Producing Party affix at a
                         17    minimum, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
                         18    ATTORNEYS’ EYES ONLY” to each page that contains protected material. If
                         19    only a portion or portions of the material on a page qualify for protection, the
                         20    Producing Party also must clearly identify the protected portion(s) (e.g., by making
                         21    appropriate markings in the margins).
                         22          A Party or Non-Party that makes original documents available for inspection
                         23    need not designate them for protection until after the inspecting Party has indicated
                         24    which documents it would like copied and produced. During the inspection and
                         25    before the designation, all of the material made available for inspection shall be
                         26    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                         27    documents it wants copied and produced, the Producing Party must determine which
                         28    documents, or portions thereof, qualify for protection under this Order. Then,
                                                                         -6-
                                                           [PROPOSED] PROTECTIVE ORDER
                       Case 2:17-cv-07732-DSF-JPR Document 394 Filed 01/06/21 Page 7 of 17 Page ID #:4943




                           1   before producing the specified documents, the Producing Party must affix the
                           2   “CONFIDENTIAL”, or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
                           3   ONLY” legend to each page that contains Protected Material. If only a portion or
                           4   portions of the material on a page qualify for protection, the Producing Party also
                           5   must clearly identify the protected portion(s) (e.g., by making appropriate markings
                           6   in the margins).
                           7         (b) for testimony given in depositions that the Designating Party identifies on
                           8   the record, before the close of the deposition as protected testimony.
                           9         (c) for information produced in some form other than documentary and for
                         10    any other tangible items, that the Producing Party affix in a prominent place on the
                         11    exterior of the container or containers in which the information is stored the legend
HAMRICK & EVANS, LLP




                         12    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
                         13    ONLY.” If only a portion or portions of the information warrant protection, the
                         14    Producing Party, to the extent practicable, shall identify the protected portion(s).
                         15          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                         16    failure to designate qualified information or items does not, standing alone, waive
                         17    the Designating Party’s right to secure protection under this Order for such material.
                         18    Upon timely correction of a designation, the Receiving Party must make reasonable
                         19    efforts to assure that the material is treated in accordance with the provisions of this
                         20    Order.
                         21          6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                         22          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                         23    designation of confidentiality at any time that is consistent with the Court’s
                         24    Scheduling Order.
                         25          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                         26    resolution process under Local Rule 37-1 et seq.
                         27          6.3    The burden of persuasion in any such challenge proceeding shall be on
                         28    the Designating Party. Frivolous challenges, and those made for an improper
                                                                         -7-
                                                           [PROPOSED] PROTECTIVE ORDER
                       Case 2:17-cv-07732-DSF-JPR Document 394 Filed 01/06/21 Page 8 of 17 Page ID #:4944




                           1   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                           2   parties) may expose the Challenging Party to sanctions. Unless the Designating
                           3   Party has waived or withdrawn the confidentiality designation, all parties shall
                           4   continue to afford the material in question the level of protection to which it is
                           5   entitled under the Producing Party’s designation until the Court rules on the
                           6   challenge.
                           7         7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                           8         7.1    Basic Principles. A Receiving Party may use Protected Material that is
                           9   disclosed or produced by another Party or by a Non-Party in connection with this
                         10    Action only for prosecuting, defending, or attempting to settle this Action. Such
                         11    Protected Material may be disclosed only to the categories of persons and under the
HAMRICK & EVANS, LLP




                         12    conditions described in this Order. When the Action has been terminated, a
                         13    Receiving Party must comply with the provisions of Section 13 below.
                         14    Protected Material must be stored and maintained by a Receiving Party at a location
                         15    and in a secure manner that ensures that access is limited to the persons authorized
                         16    under this Order.
                         17          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                         18    otherwise ordered by the court or permitted in writing by the Designating Party, a
                         19    Receiving Party may disclose any information or item designated
                         20    “CONFIDENTIAL” only to:
                         21          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                         22    as employees of said Outside Counsel of Record to whom it is reasonably necessary
                         23    to disclose the information for this Action;
                         24          (b) the officers, directors, and employees (including House Counsel) of the
                         25    Receiving Party to whom disclosure is reasonably necessary for this Action;
                         26          (c) Experts (as defined in this Order) of the Receiving Party to whom
                         27    disclosure is reasonably necessary for this Action and who have signed the
                         28    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                         -8-
                                                           [PROPOSED] PROTECTIVE ORDER
                       Case 2:17-cv-07732-DSF-JPR Document 394 Filed 01/06/21 Page 9 of 17 Page ID #:4945




                           1         (d) the court and its personnel;
                           2         (e) private court reporters and their staff to whom disclosure is reasonably
                           3   necessary for this Action and who have signed the “Acknowledgment and
                           4   Agreement to Be Bound” (Exhibit A);
                           5         (f) professional jury or trial consultants, mock jurors, and Professional
                           6   Vendors to whom disclosure is reasonably necessary for this Action and who have
                           7   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                           8         (g) the author or recipient of a document containing the information or a
                           9   custodian or other person who otherwise possessed or knew the information;
                         10          (h) during their depositions, witnesses, and attorneys for witnesses, in the
                         11    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
HAMRICK & EVANS, LLP




                         12    requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
                         13    (Exhibit A); and (2) they will not be permitted to keep any confidential information
                         14    unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
                         15    unless otherwise agreed by the Designating Party or ordered by the court. Pages of
                         16    transcribed deposition testimony or exhibits to depositions that reveal Protected
                         17    Material may be separately bound by the court reporter and may not be disclosed to
                         18    anyone except as permitted under this Protective Order;
                         19          (i) any mediator or settlement officer, and their supporting personnel,
                         20    mutually agreed upon by any of the parties engaged in settlement discussions or
                         21    appointed by the Court;
                         22          (j) the Receiving Party’s insurance carriers, including Counsel for a Receiving
                         23    Party’s insurance carriers, to whom it is reasonably necessary to disclose the
                         24    information for this Action; and
                         25          (k)    The United States may use documents marked “CONFIDENTIAL” for
                         26    law enforcement purposes and may, notwithstanding any other provision of this
                         27    agreement, disclose such information to law enforcement agencies.
                         28
                                                                        -9-
                                                          [PROPOSED] PROTECTIVE ORDER
                       Case 2:17-cv-07732-DSF-JPR Document 394 Filed 01/06/21 Page 10 of 17 Page ID
                                                        #:4946



                        1   ///
                        2         7.3    Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
                        3   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
                        4   writing by the Designating Party, a Receiving Party may disclose any information or
                        5   item designated “HIGHLY CONFIDENTIAL” only to:
                        6         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                        7   as employees of said Outside Counsel of Record to whom it is reasonably necessary
                        8   to disclose the information for this Action;
                        9         (b) Experts (as defined in this Order) of the Receiving Party to whom
                       10   disclosure is reasonably necessary for this Action and who have signed the
                       11   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
HAMRICK & EVANS, LLP




                       12         (c) the court and its personnel;
                       13         (d) private court reporters and their staff to whom disclosure is reasonably
                       14   necessary for this Action and who have signed the “Acknowledgment and
                       15   Agreement to Be Bound” (Exhibit A);
                       16         (e) professional jury or trial consultants, mock jurors, and Professional
                       17   Vendors to whom disclosure is reasonably necessary for this Action and who have
                       18   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                       19         (f) the author or recipient of a document containing the information or a
                       20   custodian or other person who otherwise possessed or knew the information;
                       21         (g) any mediator or settlement officer, and their supporting personnel,
                       22   mutually agreed upon by any of the parties engaged in settlement discussions or
                       23   appointed by the Court; and
                       24         (h)    The United States may use documents marked “HIGHLY
                       25   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” for law enforcement purposes
                       26   and may, notwithstanding any other provision of this agreement, disclose such
                       27   information to law enforcement agencies.
                       28         8.     DOCUMENTS REQUESTED OR DEMANDED BY NON-PARTIES
                                                                     -10-
                                                        [PROPOSED] PROTECTIVE ORDER
                       Case 2:17-cv-07732-DSF-JPR Document 394 Filed 01/06/21 Page 11 of 17 Page ID
                                                        #:4947



                        1         If a Party is served with a subpoena, discovery, or a court order issued in
                        2   other litigation that compels disclosure of any information or items designated in
                        3   this Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
                        4   ATTORNEYS’ EYES ONLY,” that Party must:
                        5         (a) promptly notify in writing the Designating Party. Such notification shall
                        6   include a copy of the subpoena, discovery, or court order unless prohibited by law;
                        7         (b) promptly notify in writing the party who caused the subpoena, discovery,
                        8   or order to issue in the other litigation that some or all of the material covered by the
                        9   subpoena, discovery, or order is subject to this Protective Order. Such notification
                       10   shall include a copy of this Protective Order; and
                       11         (c) cooperate with respect to all reasonable procedures sought to be pursued
HAMRICK & EVANS, LLP




                       12   by the Designating Party whose Protected Material may be affected.
                       13         If the Designating Party timely seeks a protective order, the Party served with
                       14   the subpoena, discovery, or court order shall not produce any information
                       15   designated in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
                       16   ATTORNEYS’ EYES ONLY” before a determination by the court from which the
                       17   subpoena, discovery, or order issued, unless the Party has obtained the Designating
                       18   Party’s permission, or unless otherwise required by the law or court order. The
                       19   Designating Party shall bear the burden and expense of seeking protection in that
                       20   court of its confidential material and nothing in these provisions should be construed
                       21   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                       22   directive from another court.
                       23         (d)    If the United States is served with a request under the Freedom of
                       24   Information Act (“FOIA”), 5 U.S.C. § 552, or the City of Torrance is served with a
                       25   request under the California Public Records Act (“CPRA”), California Government
                       26   Code § 6250 et seq., that seeks documents, ESI, or other material designated as
                       27   Protected Information by another Producing Party, the United States or City of
                       28   Torrance, as applicable, must, within ten days of determining that the request seeks
                                                                      -11-
                                                        [PROPOSED] PROTECTIVE ORDER
                       Case 2:17-cv-07732-DSF-JPR Document 394 Filed 01/06/21 Page 12 of 17 Page ID
                                                        #:4948



                        1   Protected Information:
                        2   ///
                        3         (i)      notify the Producing Party and provide a copy of the request; and
                        4         (ii)     inform the person responsible for the FOIA or CPRA request of this
                        5   Protective Order and provide them with copy of this Protective Order.
                        6         (e)      The United States or City of Torrance, as applicable, shall not produce
                        7   Protected Information in response to any FOIA or CPRA request except in
                        8   compliance with: (i) this Protective Order (e.g., with the consent of the Producing
                        9   Party), (ii) a directive of this Court removing the designation as Protected
                       10   Information, or (iii) a lawful directive of another court.
                       11         9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
HAMRICK & EVANS, LLP




                       12                PRODUCED IN THIS LITIGATION
                       13         (a) The terms of this Order are applicable to information produced by a Non-
                       14   Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
                       15   CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such information produced by
                       16   Non-Parties in connection with this litigation is protected by the remedies and relief
                       17   provided by this Order. Nothing in these provisions should be construed as
                       18   prohibiting a Non-Party from seeking additional protections.
                       19         (b) In the event that a Party is required, by a valid discovery request, to
                       20   produce a Non-Party’s confidential information in its possession, and the Party is
                       21   subject to an agreement with the Non-Party not to produce the Non-Party’s
                       22   confidential information, then the Party shall:
                       23                  (1) promptly notify in writing the Requesting Party and the Non-Party
                       24   that some or all of the information requested is subject to a confidentiality
                       25   agreement with a Non-Party;
                       26                  (2) promptly provide the Non-Party with a copy of the Protective
                       27   Order in this Action, the relevant discovery request(s), and a reasonably specific
                       28   description of the information requested; and
                                                                      -12-
                                                         [PROPOSED] PROTECTIVE ORDER
                       Case 2:17-cv-07732-DSF-JPR Document 394 Filed 01/06/21 Page 13 of 17 Page ID
                                                        #:4949



                        1                (3) make the information requested available for inspection by the
                        2   Non-Party, if requested.
                        3         (c) If a Non-Party represented by counsel fails to commence the process
                        4   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the
                        5   notice and accompanying information or fails contemporaneously to notify the
                        6   Receiving Party that it has done so, the Receiving Party may produce the Non-
                        7   Party’s confidential information responsive to the discovery request. If an
                        8   unrepresented Non-Party fails to seek a protective order from this court within 14
                        9   days of receiving the notice and accompanying information, the Receiving Party
                       10   may produce the Non-Party’s confidential information responsive to the discovery
                       11   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
HAMRICK & EVANS, LLP




                       12   not produce any information in its possession or control that is subject to the
                       13   confidentiality agreement with the Non-Party before a determination by the court
                       14   unless otherwise required by the law or court order. Absent a court order to the
                       15   contrary, the Non-Party shall bear the burden and expense of seeking protection in
                       16   this court of its Protected Material.
                       17         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                       18         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                       19   Protected Material to any person or in any circumstance not authorized under this
                       20   Protective Order, the Receiving Party must immediately (a) notify in writing the
                       21   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                       22   all unauthorized copies of the Protected Material, (c) inform the person or persons to
                       23   whom unauthorized disclosures were made of all the terms of this Order, and (d)
                       24   request such person or persons to execute the “Acknowledgment and Agreement to
                       25   Be Bound” (Exhibit A).
                       26         11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
                       27                OTHERWISE PROTECTED MATERIAL
                       28         When a Producing Party gives notice to Receiving Parties that certain
                                                                     -13-
                                                         [PROPOSED] PROTECTIVE ORDER
                       Case 2:17-cv-07732-DSF-JPR Document 394 Filed 01/06/21 Page 14 of 17 Page ID
                                                        #:4950



                        1   inadvertently produced material is subject to a claim of privilege or other protection,
                        2   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                        3   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
                        4   procedure may be established in an e-discovery order that provides for production
                        5   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
                        6   (e), insofar as the parties reach an agreement on the effect of disclosure of a
                        7   communication or information covered by the attorney-client privilege or work
                        8   product protection, the parties may incorporate their agreement into this Protective
                        9   Order provided the Court so allows.
                       10         12.    MISCELLANEOUS
                       11         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
HAMRICK & EVANS, LLP




                       12   person to seek its modification by the Court in the future.
                       13         12.2 Right to Assert Other Objections. No Party waives any right it
                       14   otherwise would have to object to disclosing or producing any information or item
                       15   on any ground not addressed in this Protective Order. Similarly, no Party waives
                       16   any right to object on any ground to use in evidence of any of the material covered
                       17   by this Protective Order.
                       18         12.3 Filing Protected Material. A Party that seeks to file under seal any
                       19   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
                       20   orders of the assigned District Judge and Magistrate Judge. Protected Material may
                       21   only be filed under seal pursuant to a court order authorizing the sealing of the
                       22   specific Protected Material at issue. If a Party’s request to file Protected Material
                       23   under seal is denied by the court, then the Receiving Party may file the information
                       24   in the public record unless otherwise instructed by the court.
                       25         13.    FINAL DISPOSITION
                       26         After the final disposition of this Action, as defined in Section 4, within 60
                       27   days of a written request by the Designating Party, each Receiving Party must return
                       28   all Protected Material to the Producing Party or destroy such material. As used in
                                                                     -14-
                                                        [PROPOSED] PROTECTIVE ORDER
                       Case 2:17-cv-07732-DSF-JPR Document 394 Filed 01/06/21 Page 15 of 17 Page ID
                                                        #:4951



                        1   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                        2   summaries, and any other format reproducing or capturing any of the Protected
                        3   Material. Whether the Protected Material is returned or destroyed, the Receiving
                        4   Party must submit a written certification to the Producing Party (and, if not the same
                        5   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                        6   (by category, where appropriate) all the Protected Material that was returned or
                        7   destroyed and (2) affirms that the Receiving Party has not retained any copies,
                        8   abstracts, compilations, summaries or any other format reproducing or capturing any
                        9   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                       10   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                       11   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
HAMRICK & EVANS, LLP




                       12   reports, attorney work product, and consultant and expert work product, even if such
                       13   materials contain Protected Material. Any such archival copies that contain or
                       14   constitute Protected Material remain subject to this Protective Order as set forth in
                       15   Section 4.
                       16         14.    Any violation of this Order may be punished by any and all appropriate
                       17   measures including, without limitation, contempt proceedings and/or monetary
                       18   sanctions.
                       19         IT IS SO ORDERED.
                       20   DATED: January 6, 2021
                       21
                       22                                              _________________________
                                                                       Honorable Jean P. Rosenbluth
                       23                                              United States Magistrate Judge
                       24
                       25
                       26
                       27
                       28
                                                                     -15-
                                                        [PROPOSED] PROTECTIVE ORDER
                       Case 2:17-cv-07732-DSF-JPR Document 394 Filed 01/06/21 Page 16 of 17 Page ID
                                                        #:4952



                        1                                       EXHIBIT A
                        2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                        3
                        4   I,   _____________________________             [print   or   type   full   name],   of
                        5   _________________ [print or type full address], declare under penalty of perjury
                        6   that I have read in its entirety and understand the Protective Order that was issued
                        7   by the United States District Court for the Central District of California on
                        8   _________________________ in the case of City of Torrance v. Hi-Shear
                        9   Corporation et al. and Related Cross and Third Party Actions, case number 2:17-
                       10   cv-07732-DSF-JPR, in the United States District Court, Central District of
                       11   California.   I agree to comply with and to be bound by all the terms of this
HAMRICK & EVANS, LLP




                       12   Protective Order and I understand and acknowledge that failure to so comply could
                       13   expose me to sanctions and punishment in the nature of contempt. I solemnly
                       14   promise that I will not disclose in any manner any information or item that is subject
                       15   to this Protective Order to any person or entity except in strict compliance with the
                       16   provisions of this Order.
                       17         I further agree to submit to the jurisdiction of the United States District Court
                       18   for the Central District of California for the purpose of enforcing the terms of this
                       19   Protective Order, even if such enforcement proceedings occur after termination of
                       20   this action. I hereby appoint __________________________ [print or type full
                       21   name] of _______________________________________ [print or type full address
                       22   and telephone number] as my California agent for service of process in connection
                       23   with this action or any proceedings related to enforcement of this Protective Order.
                       24   Date: ______________________________________
                       25   City and State where sworn and signed: _________________________________
                       26   Printed name: _______________________________
                       27   Signature: __________________________________
                       28
                                                                    -16-
                                                        [PROPOSED] PROTECTIVE ORDER
                       Case 2:17-cv-07732-DSF-JPR Document 394 Filed 01/06/21 Page 17 of 17 Page ID
                                                        #:4953



                        1                              CERTIFICATE OF SERVICE
                        2          I certify and state that I am now and at all times herein mentioned was, a
                            citizen of the United States, over the age of eighteen (18) years, a resident of the
                        3   County of Los Angeles, and not a party to the within action or cause. My business
                            address is Hamrick & Evans, LLP, 2600 West Olive Avenue, Suite 1020, Burbank,
                        4   California 91505.
                        5          I hereby certify that I am employed in the office of a member of the bar of
                            this court at whose direction the service was made.
                        6
                                   I further certify that on January 5, 2021, I caused to be served the copies of
                        7   the attached:
                        8         [PROPOSED] PROTECTIVE ORDER
                        9   on the parties in said action as follows:
                       10       BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically
                                 filed the document(s) with the Clerk of the Court by using the CM/ECF
                       11        system. Participants in the case who are registered CM/ECF users will be
                                 served by the CM/ECF system. Participants in the case who are not
HAMRICK & EVANS, LLP




                       12        registered CM/ECF users will be serve by mail or by any other means
                                 permitted by the court rules.
                       13
                                 (Federal) I declare that I am employed in the office of a member of the Bar of
                       14         this Court, at whose direction the service was made.
                       15         Executed on January 5, 2021, at Burbank, California.
                       16                                                      /s/ Heather Martindale
                       17                                                      Heather Martindale
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                        -17-
                                                        [PROPOSED] PROTECTIVE ORDER
